Order reversed, without costs, and the complaint dismissed in the following memorandum: The finding of substantial performance is supported by the record. However, plaintiff cannot recover on the agreement since the installation was not licensed and since it employed unlicensed personnel to install the air conditioning system. The air conditioning system is a “ refrigerating system ” within the meaning of chapter 93 of the General Ordinances of the City of Mount Vernon and, therefore, may not be installed by unlicensed persons. Since the purpose of the regulatory scheme is to protect the public health and safety, lack of an installer’s license- bars recovery *897on the agreement (Johnston v. Dahlgren, 166 N. Y. 354; see, e.g., Ann. Business License—Failure to Procure, 82 ALR 2d 1429, 1450 et seq.; 2 Restatement, Contracts, § 580, subd. [2], par. [d]; 6A Corbin, Contracts, § 1512; cf. Rosasco Creameries v. Cohen, 276 N. Y. 274, 280).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.